FILED
                           NOT FOR PUBLICATION
                                                                           MAR 01 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


CROWN CHEVROLET, a California                    No. 14-15317
Corporation,
                                                 D.C. No. 3:13-cv-01362-TEH
              Plaintiff - Appellant,

 v.                                              MEMORANDUM*

GENERAL MOTORS, LLC, a Delaware
limited liability company; ALLY
FINANCIAL INC., a Delaware
corporation as the successor-in-interest to
GMAC Inc., GMAC Financial Services
LLC, GMAC LLC and General Motors
Acceptance Corporation; RANDY
PARKER; JAMES GENTRY; KEVIN
WRATE,

              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Northern District of California
              Thelton E. Henderson, Senior District Judge, Presiding

                     Argued and Submitted February 10, 2016
                            San Francisco, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: TASHIMA and W. FLETCHER, Circuit Judges and GETTLEMAN,**
Senior District Judge.

      Plaintiff Crown Chevrolet appeals the district court’s dismissal of its

complaint as barred by the statute of limitations. We affirm.

      A Racketeer Influenced and Corrupt Organizations Act (“RICO”) claim is

subject to a four year-statute of limitations that begins to run when “a plaintiff

knows or should know of the injury that underlies his cause of action.” Pincay v.

Andrews, 238 F.3d 1106, 1108-09 (9th Cir. 2001); see also Rotella v. Wood, 528
U.S. 549, 553-55 (2000). For Crown’s February 2013 complaint to be timely, the

injury underlying its cause of action must have occurred on or after February 2009.

The district court correctly found that Crown experienced two injuries before

February 2009 — the Fall 2008 sales of Crown’s two dealerships, and Dosanjh’s

November 2008 default on his obligations under the side agreements. These were

the injuries underlying Crown’s RICO claim, and Crown knew about them. Crown

knew that it had sold its dealerships and that Dosanjh had breached the side

agreements. Crown’s claims began to accrue in late 2008, and its February 2013

complaint was therefore untimely.

      It does not matter that Crown did not know that “it was being forced to sell .

. . because of wrongful financial pressure.” The Supreme Court has rejected the

       **
              The Honorable Robert W. Gettleman, Senior District Judge for the
U.S. District Court for the Northern District of Illinois, sitting by designation.
argument that the RICO statute of limitations begins to run only when a claimant

discovers both an injury and the racketeering activity. Rotella, 528 U.S. at 554-55;

see also Grimmett v. Brown, 75 F.3d 506, 510 (9th Cir. 1996) (“The plaintiff need

not discover that the injury is part of a ‘pattern of racketeering’ for the period to

begin to run.”).

      Crown concedes that the statute of limitations for its Unfair Competition

Law (“UCL”) claim is tied to the limitations period for its RICO claim. Because

Crown’s RICO claim is barred by the statute of limitations, the district court did

not err in dismissing the UCL claim as well. See Aryeh v. Canon Bus. Sols., Inc.,

292 P.3d 871, 878 (Cal. 2013).

      AFFIRMED.